Case: 16-41605      Document: 00514059683         Page: 1    Date Filed: 07/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-41605
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                           July 5, 2017
                                                                           Lyle W. Cayce
GEORGE W. DAVIS, IV,                                                            Clerk


              Plaintiff - Appellant

v.

MOTIVA ENTERPRISES, L.L.C.; MOTIVA COMPANY,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-480


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       George W. Davis, IV brought suit pursuant to Title VII of the Civil Rights
Act of 1964 against Motiva Enterprises, LLC and Motiva Company
(collectively, “Motiva”), alleging that Motiva terminated his employment on the
basis of his race. Motiva moved for summary judgment, arguing that Davis
failed to establish a prima facie case of racial discrimination and that it



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41605    Document: 00514059683     Page: 2   Date Filed: 07/05/2017



                                 No. 16-41605
terminated Davis for using his cell phone in a restricted area without a valid
permit.
      The district court granted summary judgment to Motiva, analyzing
Davis’s claim under the familiar framework set forth in McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973). The district court held that Davis failed to
establish a prima facie case because he was “unable to identify a similarly
situated, non-black employee who was not discharged in nearly identical
circumstances.” The district court alternatively held that Motiva provided a
legitimate non-discriminatory reason for Davis’s termination—his use of a cell
phone in a restricted area—and that Davis failed to establish that this reason
was pretext for racial discrimination.
      We AFFIRM for the reasons essentially given by the district court.




                                         2